        Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                             CIVIL ACTION NO. 17-10661-GAO


 JUANA BAEZ, Individually and on behalf of all others similarly situated, CRUZ SANABRIA
Individually and on behalf of all other similarly, ROGELIO RODAS, Individually and on behalf
 of all other similarly situated, DEMETRIUS OVIEDO, Individually and on behalf of all others
  similarly situated, JOSE ALBERTO NUNEZ-GUERRERO, Individually and on behalf of all
                                     others similarly situated,
                                             Plaintiffs,

                                                v.


 TOWN OF BROOKLINE, MASSACHUSETTS BROOKLINE POLICE COMMISSIONERS,
    NEIL WISHINSKY, In his Individual and Official Capacities, NANCY DALY, In her
 Individual and Official Capacities, BEN FRANCO, In his Individual and Official Capacities,
  NANCY HELLER, In her Individual and Official Capacities, BERNARD GREENE, In his
                              Individual and Official Capacities,
                                         Defendants.


                                    OPINION AND ORDER
                                       March 31, 2020

O’TOOLE, S.D.J.

       This is a civil rights suit brought by the plaintiffs Juana Baez, Jose Alberto Nunez-

Guerrero, Cruz Sanabria, Rogelio Rodas and Demetrius Oviedo as a purported class action against

the Town of Brookline, the Town’s Select Board, and individual Board members Neil Wishinsky,

Nancy Daly, Ben Franco, Nancy Heller and Bernard Greene in both their official and individual

capacities. The plaintiffs claim that Brookline had and has a custom, policy, or practice of

unconstitutionally targeting and discriminating against Black and Hispanic people in policing

while failing to investigate and enforce the criminal law equally against white people. The claims

are asserted under 42 U.S.C. § 1983 and relevant case law. All the defendants have moved for

summary judgment on the claims asserted against them.
          Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 2 of 7




I.       Background

         The following facts are undisputed on the record unless otherwise noted.

         The members of the Select Board are the chief elected and executive officers of the Town

of Brookline. The Town police department organizationally falls under the supervision of the

Select Board. Accordingly, the Select Board is authorized to make policy for the police department

as the Town’s “Police Commissioners.”

         The Town adopted a “Process for Police Department Discipline and Selectmen’s Review,”

often referred to as a “Citizen Complaint Procedure.” The procedure provides members of the

public a means of filing complaints against Brookline police officers. Under the procedure, persons

aggrieved by an initial determination of a complaint have the right to appeal findings to the Select

Board.

         Each of the plaintiffs claims to have had at least one interaction with Brookline police

officers that included racially discriminatory conduct on the part of the police. Two were arrested,

two were summoned to a clerk magistrate’s hearing. Others complain of interactions with the

police where they were unfairly targeted although no enforcement action was taken against them.

Several filed Citizen Complaints against Brookline police officers. Below is a brief non-exhaustive

overview of some of the plaintiffs’ individual interactions with the police.

         Mr. Rodas, an Hispanic male, filed a Citizen Complaint according to the Town’s procedure

related to an interaction he had with a Brookline police officer in October 2015. Rodas

characterized his complaint as one for excessive force and discourtesy.

         A lieutenant serving in the Brookline Police Department’s Office of Professional

Responsibility conducted an investigation of the incident. Rodas participated in an interview, after

which the lieutenant issued an investigation report, in which he found that Rodas’s excessive force



                                                 2
        Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 3 of 7




allegation was “Unfounded” and his allegation of discourtesy as “Not Sustained.” The lieutenant

also recommended that the officer involved receive counseling regarding how officers should

conduct themselves in interacting with the public.

       Mr. Sanabria, an Hispanic male, filed a Citizen Complaint against the Brookline Police

Department on May 9, 2015, related to an incident that had occurred on November 17, 2014.

Sanabria’s interaction with Brookline police officers arose from ongoing conflicts he had been

having with a neighbor who was a white woman. After one incident. Sanabria was summoned to

a Massachusetts District Court clerk-magistrate’s hearing to respond to a claim by the neighbor

that he had committed an assault with a dangerous weapon by slamming a door in the neighbor’s

face. He alleges here that the charge was motivated by his nationality. The neighbor’s charge was

dismissed by the clerk-magistrate for lack of probable cause.

       A Brookline police lieutenant conducted the investigation of Sanabria’s Citizens

Complaint, but Sanabria declined to be interviewed by the lieutenant, who subsequently made a

finding of “Unfounded” as to Sanabria’s complaint of racial profiling. Sanabria, through his

counsel, thereafter formally appealed the finding that had been made under the Town’s Citizen

Complaint procedure. Town Counsel notified Sanabria’s counsel that the Town had retained a

hearing officer for the appeal and asked the lawyer to contact Town Counsel’s office to schedule

an appeal hearing. Sanabria’s counsel responded that it was his view that the Citizen Complaint

procedures did not authorize use of an outside hearing officer, and he declined to participate in a

hearing before such an officer.

       Mr. Ovideo, an Hispanic male, was charged by Brookline police with disorderly conduct,

resisting arrest, and assault and battery. The charges were related to a November 2014 interaction

between Brookline police officers and a group of civilians which included Oviedo. The facts of



                                                3
         Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 4 of 7




the interaction are sharply disputed. It appears agreed that the police used some degree of physical

force against Oviedo, but each side alleges that the other was the aggressor. The criminal charges

against Oviedo that ensued were dismissed on his payment of court costs.

       Ms. Baez and Mr. Nunez-Guerrero are Hispanic. On December 3, 2015, Baez filed a

Citizen Complaint related to an incident that occurred on August 15, 2015. The complaint alleged

racial profiling and rudeness/discourtesy. In the incident, Nunez-Guerrero was arrested for

disorderly conduct and malicious destruction of property stemming from a dispute he had with a

tow truck driver. Baez was a witness to the event, but it is not clear what her participation was, if

any.

       A deputy superintendent was assigned to investigate Baez’s Citizen Complaint. Baez and

Nunez-Guerrero did not participate in the investigation. A subsequent investigation report

concluded that Baez’s allegations of racial profiling and rudeness/discourtesy were “Unfounded.”

Baez appealed the finding of the investigation of her Citizen Complaint. Town Counsel later

notified her attorney that the Town had retained a hearing officer for her appeal and invited him to

contact the Town Counsel’s office to schedule an appeal hearing. As with the case of Sanabria, the

attorney took the position that the Town lacked authority to delegate an appeal to an outside

hearing officer.

II.    Discussion

       “Summary judgment is appropriate where ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.’” Audette v. Town of Plymouth, 858 F.3d 13, 19 (1st Cir. 2017) (quoting Mulloy v.

Acushnet Co., 460 F.3d 141, 145 (1st Cir. 2006)). Although the record is construed in a light most



                                                 4
         Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 5 of 7




favorable to the non-moving party, the Court need not consider “conclusory allegations,

improbable inferences, [or] unsupported speculation.” Mulloy, 460 F.3d at 145 (quotation

omitted).

       The claims now asserted against the Town and the individual defendants allege violation

of the plaintiffs’ right to equal protection of the law, guaranteed by the Fourteenth Amendment to

the United States Constitution. The statutory authority for the claims is 42 U.S.C. § 1983. There

are two counts presented in the plaintiffs’ Amended Complaint: Count I alleges that the Town has

an “unconstitutional policy, practice, and custom [that] violates the rights of the Plaintiffs and all

Black and Hispanic people who live in and pass through the Town of Brookline;” Count II alleges

that the individual defendants who are or were at the relevant time Town officials, referred to as

the “Police Commissioners,” “encouraged, sanctioned, and failed to rectify a policy of targeting

Black and Hispanic people for unwarranted criminal charges and threats of criminal charges while

failing to investigate and enforce the criminal law equally against white people,” failed “to

adequately and properly monitor, discipline, and supervise the Brookline police department and

its officers” and “violated the Plaintiffs’ right to freedom of speech and to petition the government

for redress of grievances . . . by deterring Black and Hispanic people from making complaints

against the Brookline police.” (Class Action Compl. and Jury Demand ¶¶ 110, 113–115 (dkt. no.

5).)

       Notably, there are no claims presented against the particular police officers involved in the

incidents recited in the Amended Complaint. Whether any of those officers could or should have

been held liable under §1983 on the basis of their own personal interaction with the plaintiffs is

not a question presented in this case. The Town and its Police Commissioners cannot be held

vicariously liable for constitutional torts by individual officers under a theory of respondeat



                                                  5
         Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 6 of 7




superior. City of Canton v. Harris, 489 U.S. 378, 385 (1989) (citing Monell v. N.Y. City Dept. of

Soc. Servs., 436 U.S. 658, 694–95 (1978)). In other words, without more, a municipality is not

liable simply because one of its employees has committed a constitutional tort. Id. at 387. Rather,

a municipality and its policy-making officers may be held liable for its and their own policy choices

or practices if those choices result in an infringement of constitutional rights. See Bordanaro v.

McLeod, 871 F.2d 1151, 1154–55 (1st Cir. 1989).

       The factual summary judgment record does not support a claim of deliberate indifference

by the present defendants to the demographic effect of the Town’s policing strategies. It tends,

rather, to support the opposite conclusion. The Town’s Rule 56.1 statement and exhibits indicate

that from at least 2012, the Brookline police department has published an annual statistical report

that included data concerning, among other things, the race and sex of persons engaged in

encounters with police officers. As noted above, the Town instituted a Civilian Complaint process

to allow persons who felt unfairly treated by police to have an accessible means of presenting

grievances. The department’s annual report summarized Citizen Complaints made to the

department’s Office of Professional Responsibility, identifying the race and sex of the

complainant. The record reflects that the Town sought outside advice concerning the promotion of

non-discriminatory practices, including from the Massachusetts Attorney General’s office. These

uncontradicted facts by themselves refute a claim of deliberate indifference to the racial or ethnic

impact of police interactions with members of the public. In contrast, the plaintiffs’ proffered

evidence is mostly anecdotal.

       On the record presented, a factfinder would not be warranted in finding that the defendants

were deliberately indifferent to either the demographic impact of policing practices or the need to




                                                 6
        Case 1:17-cv-10661-GAO Document 128 Filed 03/31/21 Page 7 of 7




promote nondiscriminatory policing practices. For the cause of action alleged, that suffices to

support the grant of summary judgment in favor of all defendants.

III.   Conclusion

       For the foregoing reasons, the Town and Individual’s Motion for Summary Judgment (dkt.

no. 89) is GRANTED. Judgment shall be entered in their favor.

       It is SO ORDERED.

                                                           /s/ George A. O’Toole, Jr.
                                                           Senior United States District Judge




                                               7
